



Exhibit 10.72










BEDFORD PROPERTY INVESTORS, INC.




AMENDED AND RESTATED 2002 DIRECTORS’ STOCK PLAN




(As Amended and Restated on, and effective as of, May 13, 2004)







In order to attract and retain the services of qualified individuals to serve as
members of the Board and to secure for the Company the benefits of the
incentives inherent in increased ownership of Common Stock by such individuals,
the Company hereby authorizes (i) grants to such individuals of Restricted Stock
and (ii) deferrals by such individuals who are not employees of the Company of a
portion of their Director’s Fees in accordance with the terms and conditions set
forth herein.  Any capitalized term used herein without definition in the
section where first used shall have the meaning ascribed to such term in Section
10.




1.

Administration.  The Administrator will be responsible for administering the
Plan.  The Administrator will have authority to adopt such rules as it may deem
appropriate to carry out the purposes of the Plan, and shall have authority to
interpret and construe the provisions of the Plan and any agreements and notices
under the Plan and to make determinations pursuant to any Plan provision.  Each
interpretation, determination or other action made or taken by the Administrator
pursuant to the Plan shall be final and binding on all persons.  The
Administrator shall not be liable for any action or determination made in good
faith, and shall be entitled to indemnification and reimbursement in the manner
provided in the Company’s certificate of incorporation and by-laws as such
documents may be amended from time to time.




2.

Shares Available.  Subject to the provisions of Section 7(b) of the Plan, the
maximum number of shares of Common Stock which may be issued under the Plan
shall not exceed 175,000 shares (the “Limit”); provided, however, that in no
event shall the Company issue more than 75,000 shares as Restricted Stock.
 Either authorized and unissued shares of Common Stock or treasury shares may be
delivered pursuant to the Plan.  For purposes of determining the number of
shares that remain available for issuance under the Plan, the following rules
shall apply:




(a)

the number of outstanding Phantom Stock Units, shares of Restricted Stock and
shares of Common Stock underlying Options shall be charged against the Limit;
and




(b)

the Limit shall be increased by:




(i)

the number of shares subject to an Option which lapses, expires or is otherwise
terminated without the issuance of such shares,




(ii)

the number of shares tendered to pay the exercise price of an Option, and




(iii)

the number of shares withheld from the shares deliverable upon the issuance of
an award of Restricted Stock, the exercise of an Option or contributed by a
Director to satisfy a Director’s tax withholding obligations, if any.




3.

Restricted Stock.  Each Director shall receive grants of Restricted Stock under
the Plan as follows:




(a)

Restricted Stock Grants.




(i)

Initial Grant.  On the date of a Director’s initial election or appointment to
the Board, such Director (including any Director reelected or reappointed after
a period of at least 12 calendar months during which he did not serve on the
Board) shall be granted, subject to Section 3(a)(iii), 2,000 shares of
Restricted Stock; provided however, that any Director who previously waived his
or her rights to an initial award of an Option pursuant to this Plan in
connection with his or her initial election or appointment shall also be
granted, subject to Section 3(a)(iii), 2,000 shares of Restricted Stock as of
the effective date (as described in Section 11 below) of the Plan as amended and
restated hereby.  Such Restricted Stock shall be awarded in consideration for
future services rendered; provided, however, that if required under applicable
law, the Director shall furnish consideration with a value not less than the par
value of such Restricted Stock in the form of cash, cash equivalents, or past
services rendered to the Company (or a parent corporation or Subsidiary), as the
Administrator may determine. The Restricted Stock shall be subject to the
vesting schedule provided for in Section 3(b) and the other terms and conditions
provided for herein.  The award shall be evidenced by a Restricted Stock
Agreement between the Director and the Company.




(ii)

Annual Grants.  At each Annual Meeting during the term of the Plan, each
individual who has continuously served as a Director for a period ending on the
date of such Annual Meeting and who is reelected at such Annual Meeting or who
will otherwise continue to serve on the Board following such Annual Meeting will
receive, subject to Section 3(a)(iii), 1,000 shares of Restricted Stock.  Such
Restricted Stock shall be awarded in consideration for future services rendered;
provided, however, that if required under applicable law, the Director shall
furnish consideration with a value not less than the par value of such
Restricted Stock in the form of cash, cash equivalents, or past services
rendered to the Company (or a parent corporation or Subsidiary), as the
Administrator may determine. The Restricted Stock shall be subject to the
vesting schedule provided for in Section 3(b) and the other terms and conditions
provided for herein. The award shall be evidenced by a Restricted Stock
Agreement between the Director and the Company.




(iii)

Insufficient Shares.  If the number of shares of Restricted Stock to be granted
under Section 3(a)(i) or 3(a)(ii) exceeds the Limit, each Director to be granted
Restricted Stock at such time shall receive a pro rata grant determined by
multiplying (A) the number of shares of Restricted Stock which the Director
would have been granted at such time had the number of shares available for
grant under the Plan been sufficient by (B) a fraction, the numerator of which
equals the Limit at such time and the denominator of which equals the total
number of shares of Restricted Stock which all Directors would have been granted
had the number of shares available for grant under the Plan been sufficient.




(b)

Vesting Schedule.  Restricted Stock awarded pursuant to the Plan shall vest at
the rate of 20% of the total number of shares of Restricted Stock subject to the
award on each anniversary of the date of grant (each such anniversary, a
“Vesting Date”), such that the Restricted Stock will be fully vested, subject to
continued service to the Company as a Director, on the fifth anniversary of the
date of grant; provided, however, that in the event that a Director is also an
employee of the Company or becomes an employee upon ceasing to be a member of
the Board, the Restricted Stock shall continue to vest while the Director
continues to serve as an employee of the Company.  




(c)

Issuance of Restricted Stock.




(i)

Stockholder Rights.  The holders of Restricted Stock awarded under the Plan
shall have the same voting, dividend and other rights as the Company’s other
stockholders.  However, as determined by the Administrator at the time of grant,
the holder of the Restricted Stock may be required to invest any cash dividends
received in additional shares of Restricted Stock.  Such additional shares of
Restricted Stock shall be subject to the same conditions and restrictions as the
original shares of Restricted Stock with respect to which the dividends were
paid.  Unvested shares of Restricted Stock may not be sold, transferred,
pledged, or otherwise disposed of, except with the written consent of the
Administrator.  A transferee of Restricted Stock must agree in writing on a form
prescribed by the Company to be bound by all of the provisions of this Plan and
the Restricted Stock Agreement.  Any shares of Restricted Stock that are
received under the Plan are subject to any transfer restrictions that may be
described in the Company’s by-laws or charter in effect at the time of the
contemplated transfer.




(ii)

Issuance of Shares.  Subject to the foregoing conditions and Section 3(e), as
soon as reasonably practicable after a Vesting Date and the payment, if
required, of any withholding taxes with respect to and/or the par value of the
shares of Restricted Stock which have vested, the Company shall deliver to the
Director (or following the Director’s death, the Beneficiary entitled to the
Restricted Stock), at the principal office of the Company or at such other
location as may be acceptable to the Company and the Director (or such
Beneficiary), one or more stock certificates for the appropriate number of
shares of Restricted Stock that have previously vested.  Any such shares shall
be fully paid and non-assessable.




(d)

Securities Law Compliance.  No Restricted Stock shall be awarded or issued, and
no Options may be exercised, unless the Common Stock subject thereto has been
registered under the Securities Act and qualified under applicable state “blue
sky” laws in connection with the offer and sale thereof, or the Company has
determined that an exemption from registration under the Securities Act and from
qualification under such state “blue sky” laws is available.




(e)

Deferral of Profit Shares.  Directors may elect to defer receipt of shares of
Common Stock otherwise deliverable upon the vesting of an award of Restricted
Stock or upon the exercise of an Option. An election to defer such delivery
shall be irrevocable and shall be made in writing on a form (the “Share Deferral
Election Form”) acceptable to the Company at least six months prior to the
Vesting Date (in the case of Restricted Stock) or the exercise date (in the case
of an Option), but in all events no later than the end of the calendar year
preceding such date.  If a Director vests in Restricted Stock or exercises an
Option at any time after delivery of a Share Deferral Election Form with respect
to such award, and if the Director pays the applicable withholding taxes and/or
the par value with respect to such award (if required) by tendering cash or
previously-owned shares of Common Stock, the Director’s Deferred Compensation
Account will be credited with a number of Phantom Stock Units equal to the
number of shares of Common Stock for which delivery is deferred.  Phantom Stock
Units shall be paid by delivery of shares of Common Stock in accordance with the
timing and manner of payment elected by the Director on his or her first
Deferral Election Form filed in accordance with Section 4, or, if no such
election form has previously been filed by the Director, then in accordance with
the timing and manner of payment elected by the Director on such Share Deferral
Election Form.




(f)

Tax Withholding.  Where applicable, upon the award and/or issuance of Restricted
Stock, the exercise of an Option, or upon settlement of Phantom Stock Units, the
Company shall be entitled to require as a condition of delivery of Common Stock
that a Director remit, or, in appropriate cases, agree to remit when due, an
amount sufficient to satisfy all federal, state and local withholding and
employment tax requirements relating to such event.  A Director will be entitled
to elect to have the Company withhold from the Common Stock to be delivered, or
to elect to deliver to the Company from shares of Common Stock owned separately
by the Director, a sufficient number of such shares of Common Stock to satisfy
the minimum amount of federal, state and local withholding and employment tax
obligations relating to the Director’s award (and the Company’s withholding
obligations) to the extent, if any, permitted under rules and regulations
adopted by the Administrator and in effect at the time of such exercise.  In
such case, the Common Stock withheld or the Common Stock surrendered will be
valued at the Fair Market Value on the date of exercise determined in accordance
with the Plan.




(g)

Transferability of Options.  Options previously granted under the Plan may not
be transferred, pledged, assigned or otherwise disposed of except by will or the
laws of descent and distribution; provided, however, that Options may be, with
the approval of the Administrator, transferred to a member or members of a
Director’s immediate family (as defined below) or to one or more trusts or
partnerships established in whole or in part for the benefit of one or more of
such immediate family members (collectively, “Permitted Transferees”), subject
to such rules and procedures as may from time to time be adopted or imposed by
the Administrator.  If an Option is transferred to a Permitted Transferee, it
shall be further transferable only by will or the laws of descent and
distribution or, for no consideration, to another Permitted Transferee of the
Director.  A Director shall notify the Company in writing prior to any proposed
transfer of an Option to a Permitted Transferee and shall furnish the Company,
upon request, with information concerning such Permitted Transferee’s financial
condition and investment experience.  For purposes of the Plan, a Director’s
“immediate family” means any child, stepchild, grandchild, spouse, son-in-law or
daughter-in-law and shall include adoptive relationships; provided, however,
that if the Company adopts a different definition of “immediate family” (or
similar term) in connection with the transferability of employee stock options
awarded to employees of the Company, such definition shall apply, without
further action by the Board, to the Plan.




4.

Deferral of Director’s Fees.




(a)

Deferral Elections.




(i)

General Provisions.  Directors may elect to defer all or a specified percentage
of their Director’s Fees with respect to a Deferral Period in the manner
provided in this Section 4.  
A Director’s Deferred Benefit is at all times nonforfeitable.




(ii)

Deferral Election Forms.  Before the Election Date applicable to a Deferral
Period, each Director will be provided with a Deferral Election Form and a
Beneficiary Designation Form (which may, in the discretion of the Administrator,
be combined in one form).  In order for a Director to participate in the
deferral portion of the Plan for a given Deferral Period, a Deferral Election
Form, completed and signed by him, must be delivered to the Company on or prior
to the applicable Election Date.  A Director electing to participate in the Plan
for a given Deferral Period shall indicate on his Deferral Election Form:




(A)

the percentage of the Director’s Fees for the Deferral Period to be deferred;




(B)

if the Deferral Election Form is the first such form filed by the Director, the
Director’s election, in accordance with Sections 4(f) and 4(g), as to the timing
and manner of payment of the Deferred Benefits.  A Director’s election as to the
timing and manner of payment of Deferred Benefits in the initial Deferral
Election Form shall govern the timing and manner of payment of all subsequent
deferrals under the Plan and may not be changed or revoked; and




(C)

whether amounts deferred for the Deferral Period will be credited to the
Deferred Compensation Account as Phantom Stock Units in accordance with Section
4(d) below or Phantom Cash Amounts in accordance with Section 4(c) below.  A
Director’s election as to the method of crediting deferred amounts for a given
Deferral Period may not be subsequently changed or revoked.  Director’s Fees for
a given Deferral Period may be deferred in part in Phantom Cash Amounts and in
part in Phantom Stock Units.  Any such allocation shall be in multiples of 10%
(not to exceed 100%) of the amounts deferred.




(iii)

Effect of No Deferral Election.  A Director who does not submit a completed and
signed Deferral Election Form to the Company on or prior to the applicable
Election Date may not defer his Director’s Fees for the Deferral Period.
 However, a Director’s Deferral Election Form filed for one Deferral Period
shall be effective for subsequent Deferral Periods if not otherwise revoked by
the Director.




(b)

Establishment of Deferred Compensation Accounts.  A Director’s deferrals will be
credited to a Deferred Compensation Account set up for that Director by the
Company in accordance with the provisions of this Section 4.




(c)

Crediting of Phantom Cash Amounts to Deferred Compensation Accounts.  The
portion of the Director’s Fees that a Director elects to defer in the form of
Phantom Cash Amounts shall be credited to the Deferred Compensation Account (i)
for any cash retainer payable to a Director, as of the last business day of the
fiscal quarter in which such amount would otherwise have been payable to the
Director and (ii) for all other Director’s Fees (including, but not limited to,
fees payable for attendance at a meeting of the Board or a committee thereof or
in connection with a site inspection of property in which the Company is
contemplating making an investment), as of the date such services are performed.
The Phantom Cash Amount credited to the Deferred Compensation Account shall
thereafter be credited with notional interest as of the last day of each month.
 The annual rate of interest in effect for a Deferral Period shall be the
“applicable federal rate” for short-term loans with monthly compounding, as
promulgated by the Internal Revenue Service under section 1274 of the Code for
the first month in such Deferral Period.




(d)

Crediting of Phantom Stock Units to Deferred Compensation Accounts.

 

(i)

Number of Phantom Stock Units.  The portion of the Director’s Fees that a
Director elects to defer in the form of Phantom Stock Units shall be credited to
the Deferred Compensation Account (i) for any cash retainer payable to a
Director, as of the last business day of the fiscal quarter in which such amount
would otherwise have been payable to the Director and (ii) for all other
Director’s Fees (including, but not limited to, fees payable for attendance at a
meeting of the Board or a committee thereof or in connection with a site
inspection of property in which the Company is contemplating making an
investment), as of the date such services are performed.  The number of Phantom
Stock Units to be credited to the Deferred Compensation Account shall be
determined by dividing (1) the amount of the Director’s Fees deferred by (2) the
Fair Market Value of a share of Common Stock as of the date of crediting.  Any
partial Phantom Stock Unit that results from the application of the previous
sentence shall be rounded to the nearest whole Phantom Stock Unit.




(ii)

Dividend Equivalents.  In the event that the Company pays any cash or other
dividend or makes any other distribution in respect of the Common Stock, each
Phantom Stock Unit credited to the Deferred Compensation Account of a Director
will be credited with an additional number of Phantom Stock Units (including
fractions thereof) determined by dividing (A) the amount of cash, or the value
(as determined by the Administrator) of any securities or other property, paid
or distributed in respect of one outstanding share of Common Stock by (B) the
Fair Market Value of a share of Common Stock as of the date of such payment or
distribution.  If the sum of such additional Phantom Stock Units (or fractions
thereof) would cause the crediting of a partial Phantom Stock Unit, such partial
Phantom Stock Unit shall be rounded to the nearest whole Phantom Stock Unit.
 Such credit shall be made effective as of the date of the dividend or other
distribution in respect of the Common Stock.




(iii)

No Rights as Stockholder.  The crediting of Phantom Stock Units to a Director’s
Deferred Compensation Account shall not confer on the Director any rights as a
stockholder of the Company.




(e)

Written Statements of Account.  The Company will furnish each Director with a
statement setting forth the value of such Director’s Deferred Compensation
Account as of the end of each Deferral Period and all credits to and payments
from the Deferred Compensation Account during the Deferral Period.  Such
statement will be furnished no later than 60 days after the end of the Deferral
Period.




(f)

Manner of Payment of Deferred Benefit.  Payment of the portion of the Deferred
Benefits under the Plan credited as Phantom Cash Amounts shall be in cash and
payment of the portion of the Deferred Benefits credited in Phantom Stock Units
shall be in shares of Common Stock.  Payment shall be made either in a single
lump sum or in a series of five or fewer annual installments.  The amount of
each installment payment to a Director shall be determined in accordance with
the formula B/(N - P), where “B” is the total value of the Deferred Compensation
Account as of the installment calculation date, “N” is the number of
installments elected by the Director and “P” is the number of installments
previously paid to the Director.  If a Director’s Deferred Benefit is credited
in part in Phantom Cash Amounts and in part in Phantom Stock Units and the
Director elects the payment of Deferred Benefits in more than one installment,
then the formula in the previous sentence shall be applied separately with
respect to each such portion of the Deferred Compensation Account.




(g)

Commencement of Payment of Deferred Benefit.  Payment of a Director’s Deferred
Benefit shall commence as soon as practicable (but in no event more than 60
days) after the earlier to occur of:




(i)

termination of service as a member of the Board or, in the case of a member of
the Board who is also an employee of the Company or who becomes an employee upon
such individual’s termination of service as a member of the Board, after such
individual’s termination of service as an employee of the Company; or




(ii)

the date specified in the Deferral Election Form executed by the Director.




(h)

Death.  In the event of a Director’s death, the Director’s entire Deferred
Benefit (including any unpaid portion thereof corresponding to installments not
yet paid at the time of death), to the extent not distributed earlier pursuant
to Section 4(g), will be distributed in a lump sum to the Director’s Beneficiary
as soon as practicable after the date of death, but in no event more than six
months after the Director’s date of death.




(i)

Restrictions on Transfer.  The Company shall pay all Deferred Benefits payable
under the Plan only to the Director or Beneficiary designated under the Plan to
receive such amounts.  Neither a Director nor his Beneficiary shall have any
right to anticipate, alienate, sell, transfer, assign, pledge, encumber or
change any benefits to which he may become entitled under the Plan, and any
attempt to do so shall be void.  A Deferred Benefit shall not be subject to
attachment, execution by levy, garnishment, or other legal or equitable process
for a Director’s or Beneficiary’s debts or other obligations.




(j)

Early Payment of Deferred Benefits.  In the event that the Internal Revenue
Service shall make a final determination that all or a portion of a Director’s
Deferred Benefits are subject to ordinary income tax prior to the scheduled date
of payment of such Deferred Benefit pursuant to the terms of this Plan and the
applicable deferral election made by the Director, such Deferred Benefits shall,
to the extent determined to be subject to current taxation, be immediately paid
to the Director.




5.

Designation of Beneficiary.




(a)

Beneficiary Designations.  Each Director may designate a Beneficiary to receive
any Deferred Benefit due under the Plan, to exercise an Option, or to receive
any Restricted Stock upon the Director’s death by executing a Beneficiary
Designation Form.




(b)

Change of Beneficiary Designation.  A Director may change an earlier Beneficiary
designation by executing a later Beneficiary Designation Form and delivering it
to the Administrator.  The execution of a Beneficiary Designation Form and its
receipt by the Administrator revokes and rescinds any prior Beneficiary
Designation Form.




6.

Change in Control.




Anything in the Plan to the contrary notwithstanding, in the event of a Change
in Control of the Company, the following provisions shall apply:




(a)

Any unvested Restricted Stock outstanding as of the date such Change in Control
is determined to have occurred that are not yet vested on such date shall become
fully vested.




(b)

All Deferred Benefits credited to a Director’s Deferred Compensation Account
shall be paid to the Director (or to the Director’s Beneficiary if the Director
dies prior to payment) on or prior to the date of the Change in Control.
 Payment of the portion of the Deferred Benefits under the Plan credited as
Phantom Cash Amounts shall be in cash and payment of the portion of the Deferred
Benefits credited in Phantom Stock Units shall be in shares of Common Stock.




7.

Recapitalization or Reorganization.




(a)

Authority of the Company and Stockholders.  The existence of the Plan shall not
affect or restrict in any way the right or power of the Company or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.




(b)

Change in Capitalization.  Notwithstanding any other provision of the Plan, in
the event of any change in the outstanding Common Stock by reason of a stock
dividend, recapitalization, reorganization, merger, consolidation, stock split,
combination or exchange of shares (a “Change in Capitalization”), (i) such
proportionate adjustments as may be necessary (in the form determined by the
Administrator in its sole discretion) to reflect such change shall be made to
prevent dilution or enlargement of the rights of Directors under the Plan with
respect to the aggregate number of shares of Common Stock authorized to be
awarded under the Plan, the number of shares of Common Stock covered by each
outstanding Option and the exercise prices in respect thereof, the number of
shares of Common Stock covered by outstanding and future grants of Restricted
Stock and the number of Phantom Stock Units credited to a Director’s Deferred
Compensation Account and (ii) the Administrator may make such other adjustments,
consistent with the foregoing, as it deems appropriate in its sole discretion.




(c)

Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, each outstanding award of unvested Restricted Stock
will become fully vested as of immediately prior to the consummation of such
proposed action.  All Deferred Benefits credited to the Director’s Deferred
Compensation Account as of the date of the consummation of a proposed
dissolution or liquidation shall be paid in cash to the Director or, in the
event of death of the Director prior to payment, to the Beneficiary thereof on
the date of the consummation of such proposed action.  The cash amount paid for
each Phantom Stock Unit shall be the Fair Market Value of a share of Common
Stock as of the date of the consummation of such proposed action.




8.

Termination and Amendment of the Plan.  




(a)

Termination.  The Plan shall terminate upon the first to occur of (i) the
adoption of a resolution of the Board terminating the Plan or (ii) May 19, 2012
(the “Termination Date”).  Following the Termination Date, no further grants of
Restricted Stock shall be made pursuant to the Plan and no further Director’s
Fees may be deferred by a Director.




(b)

General Power of Board.  Notwithstanding anything herein to the contrary, the
Board may at any time and from time to time terminate, modify, suspend or amend
the Plan in whole or in part; provided, however, that no such termination,
modification, suspension or amendment shall be effective without stockholder
approval if such approval is required to comply with any applicable law or stock
exchange rule; and provided further that the Board may not, without stockholder
approval, increase the maximum number of shares issuable under the Plan except
as provided in Section 7(b) above.




(c)

When Directors’ Consents Required.  The Board may not alter, amend, suspend, or
terminate the Plan without the consent of any Director to the extent that such
action would (i) adversely affect his or her rights with respect to Options or
unvested shares of Restricted Stock that have previously been granted or (ii)
result in the distribution to such Director of amounts then credited to his
Deferred Compensation Account in any manner other than as provided in the Plan
or could reasonably be expected to result in the immediate taxation to such
Director of Deferred Benefits.




9.

Miscellaneous.




(a)

No Right to Reelection.  Nothing in the Plan shall be deemed to create any
obligation on the part of the Board to nominate any of its members for
reelection by the Company’s stockholders, nor confer upon any Director the right
to remain a member of the Board for any period of time, or at any particular
rate of compensation.




(b)

Unfunded Plan.  




(i)

Generally.  This Plan is unfunded.  Amounts payable under the Plan will be
satisfied solely out of the general assets of the Company subject to the claims
of the Company’s creditors.




(ii)

Deferred Benefits.  A Deferred Benefit represents at all times an unfunded and
unsecured contractual obligation of the Company and each Director or Beneficiary
will be an unsecured creditor of the Company.  No Director, Beneficiary or any
other person shall have any interest in any fund or in any specific asset of the
Company by reason of any amount credited to him hereunder, nor shall any
Director, Beneficiary or any other person have any right to receive any
distribution under the Plan except as, and to the extent, expressly provided in
the Plan.  The Company will not segregate any funds or assets for Deferred
Benefits or issue any notes or security for the payment of any Deferred
Benefits.  Any reserve or other asset that the Company may establish or acquire
to assure itself of the funds to provide benefits under the Plan shall not serve
in any way as security to any Director, Beneficiary or other person for the
performance of the Company under the Plan.




(c)

Other Compensation Arrangements.  Benefits received by a Director pursuant to
the provisions of the Plan shall not be included in, nor have any effect on, the
determination of benefits under any other arrangement provided by the Company.




(d)

Securities Law Restrictions.  The Administrator may require each Director
purchasing or acquiring shares of Common Stock pursuant to the Plan to agree
with the Company in writing that such Director is acquiring the shares for
investment and not with a view to the distribution thereof.  All certificates
for shares of Common Stock delivered under the Plan shall be subject to such
stock-transfer orders and other restrictions as the Administrator may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission or any exchange upon which the Common Stock is then
listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.  No shares of Common Stock
shall be issued hereunder unless the Company shall have determined that such
issuance is in compliance with, or pursuant to an exemption from, all applicable
federal and state securities laws.




(e)

Expenses.  The costs and expenses of administering the Plan shall be borne by
the Company.




(f)

Governing Law.  Except as to matters of federal law, the Plan and all actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of California without giving effect to conflicts of law principles.
 The Company and any Director receiving an award under this Plan agree that any
action or proceeding arising from or relating to this Plan shall be heard in the
state and/or federal courts of competent jurisdiction sitting in Alameda County,
California.




10.

Definitions.




“Administrator” means the Chief Financial Officer of the Company or the
individual appointed by the Chief Executive Officer of the Company to administer
the Plan.




“Annual Meeting” means an annual meeting of the Company’s stockholders.




“Beneficiary” or “Beneficiaries” means an individual or entity designated by a
Director on a Beneficiary Designation Form to receive Deferred Benefits, to
exercise Options and to receive any vested shares of Restricted Stock in the
event of the Director’s death; provided, however, that if no such individual or
entity is designated or if no such designated individual is alive at the time of
the Director’s death, Beneficiary shall mean the Director’s estate.




“Beneficiary Designation Form” means a document, in a form approved by the
Administrator to be used by Directors to name their respective Beneficiaries.
 No Beneficiary Designation Form shall be effective unless it is signed by the
Director and received by the Administrator prior to the date of death of the
Director.




“Board” means the Board of Directors of the Company.




“Change in Control” shall mean the occurrence of any of the following:

  

(i)

any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Exchange Act (other than (A)
the Company or any of its subsidiaries or (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of any of
its subsidiaries), is or becomes the “beneficial owner” (as defined in Rule
13d-3 of the General Rules and Regulations under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote in the election of directors of the Company;

  

(ii)

during any period of two (2) consecutive years, individuals who at the beginning
of such period constituted the Board and any new directors, whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least three-fourths (¾) of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof;

  

(iii)

there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company, in each case with respect to which the
stockholders of the Company immediately prior to such transaction do not,
immediately after such transaction, own more than 50% of the combined voting
power of the Company or other corporation resulting from such transaction; or




(iv)

all or substantially all of the assets of the Company are sold, liquidated or
distributed.




“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rules and regulations promulgated thereunder.




“Common Stock” means the common stock of the Company, par value $0.02 per share.




“Company” means Bedford Property Investors, Inc., a Maryland corporation, or any
successor to substantially all of its business.




“Deferral Election Form” means a document, in a form approved by the
Administrator, pursuant to which a Director makes a deferral election under the
Plan.




“Deferral Period” means each calendar year.  If an individual becomes eligible
to participate in the Plan after the commencement of a Deferral Period, the
Deferral Period for the individual shall be the remainder of such Deferral
Period.




“Deferred Benefit” means an amount that will be paid on a deferred basis under
the Plan to a Director who has made a deferral election.




“Deferred Compensation Account” means the bookkeeping record established for
each Director.  A Deferred Compensation Account is established only for purposes
of measuring a Deferred Benefit and not to segregate assets or to identify
assets that may be used to pay a Deferred Benefit.




“Director” means a member of the Board.




“Director’s Fees” means the cash portion of (i) any retainer fee payable to a
Director for service on the Board, (ii) any other fee payable for service on, or
for acting as chairperson of, any committee of the Board, or in connection with
a site inspection of property in which the Company is contemplating making an
investment and (iii) any other fee or fees payable in respect of service on the
board of directors of any Subsidiary or any committee of any such board of
directors.




“Disability” shall have the meaning set forth in the Company’s long-term
disability plan, regardless of whether the Director is a participant in such
plan.




“Election Date” means the day immediately preceding the commencement of a
Deferral Period.  If an individual first becomes eligible to participate in the
Plan on an Annual Meeting date or after the start of a Deferral Period, the
Election Date shall be the 30th day following such Annual Meeting date or
initial participation date, as the case may be.  




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rules and regulations promulgated thereunder.




“Fair Market Value” means the value of Common Stock determined as follows:




(i)

If the Common Stock is listed on the New York Stock Exchange or any other
established stock exchange or a national market system (including without
limitation the NASDAQ National Market), its Fair Market Value shall be the mean
between the high and low sales prices for such stock or the closing bid if no
sales were reported, as quoted on such system or exchange (or the exchange with
the greatest volume of trading in the Common Stock) for the date of
determination or, if the date of determination is not a trading day, the
immediately preceding trading day, as reported in The Wall Street Journal or
such other source as the Committee deems reliable.




(ii)

If the Common Stock is regularly quoted on the NASDAQ system (but not on the
NASDAQ National Market) or quoted by a recognized securities dealer but selling
prices are not reported, its Fair Market Value shall be the mean between the
high and low asked prices for the Common Stock on the date of determination or,
if there are no quoted prices on the date of determination, on the last day on
which there are quoted prices prior to the date of determination.




(iii)

In the absence of an established market for the Common Stock, the Fair Market
Value thereof shall be determined in good faith by the Committee.




“Option” means an option to purchase shares of Common Stock awarded to a
Director pursuant to the Plan as in effect prior to the date of the Annual
Meeting of the stockholders of the Company in May 2004.  




“Phantom Cash Amounts” means the amounts credited to a Deferred Compensation
Account in accordance with Section 4(c).




“Phantom Stock Unit” means a bookkeeping unit representing one share of Common
Stock credited to a Deferred Compensation Account in accordance with Section
4(d).




“Plan” means the Bedford Property Investors, Inc. Amended and Restated 2002
Directors’ Stock Plan.




“Restricted Stock” means a share of the Common Stock awarded to a Director
pursuant to the Plan.  




“Subsidiary” means any corporation that is a “subsidiary corporation” within the
meaning of Section 424(f) of the Code with respect to the Company.




11.

Effective Date.  The amendments to the Plan set forth herein by restatement
shall be effective as of the date of the Annual Meeting of the stockholders of
the Company in May 2004, subject to the approval thereof by the stockholders of
the Company at such Annual Meeting.  If such stockholder approval is obtained,
all awards of Options under this Plan shall continue to be governed under the
Plan as in effect immediately prior to the date of such Annual Meeting.




1


